          Case 3:20-cv-00225-JJV Document 16 Filed 04/19/21 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                NORTHERN DIVISION

JOHN LYLES,                                      *
                                                 *
                       Plaintiff,                *
v.                                               *
                                                 *
ANDREW SAUL,                                     *               No. 3:20-cv-00225-JJV
Commissioner of the                              *
Social Security Administration,                  *
                                                 *
                       Defendant.                *

                                MEMORANDUM AND ORDER

       Plaintiff, John Lyles, has appealed the final decision of the Commissioner of the Social

Security Administration to deny his claim for disability insurance benefits. Both parties have

submitted appeal briefs and the case is ready for a decision.

       A court’s function on review is to determine whether the Commissioner’s decision is

supported by substantial evidence on the record as a whole and free of legal error. Slusser v.

Astrue, 557 F.3d 923, 925 (8th Cir. 2009); Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997); see

also 42 U.S.C. § 405(g). Substantial evidence is such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401

(1971); Reynolds v. Chater, 82 F.3d 254, 257 (8th Cir. 1996).

       In assessing the substantiality of the evidence, courts must consider evidence that detracts

from the Commissioner’s decision as well as evidence that supports it; a court may not, however,

reverse the Commissioner’s decision merely because substantial evidence would have supported

an opposite decision. Sultan v. Barnhart, 368 F.3d 857, 863 (8th Cir. 2004); Woolf v. Shalala, 3

F.3d 1210, 1213 (8th Cir. 1993). After careful review of the pleadings and evidence in this case, I

find the Commissioner’s decision is supported by substantial evidence and the Complaint should
            Case 3:20-cv-00225-JJV Document 16 Filed 04/19/21 Page 2 of 5




be DISMISSED.

          Plaintiff is forty-nine. (Tr. 40.) He is a high school graduate, (Tr. 40-41), and has past

relevant work as a deputy sheriff, food prep worker, hand packager, and machine packager. (Tr.

25-26.)

          The Administrative Law Judge (ALJ)1 first found Mr. Lyles had not engaged in substantial

gainful activity from the alleged onset date of March 6, 2017. (Tr. 12.) He determined that

Plaintiff had a number of “severe” impairments but did not have an impairment or combination of

impairments meeting or equaling an impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix

1.2 (Tr. 13-15.)

          The ALJ determined Mr. Lyles had the residual functional capacity to perform a reduced

range of sedentary work. (Tr. 15.) Given his residual functional capacity, the ALJ determined

Plaintiff was unable to perform his past relevant work. (Tr. 25-26.) Therefore, the ALJ utilized

the services of a vocational expert to determine if jobs existed in significant numbers that Plaintiff

could perform despite his impairments. (Tr. 54-56.) Based on a set of hypothetical questions

posed to the vocational expert, the ALJ concluded Plaintiff could perform the jobs of document

specialist, clerical mailer, and touch-up screener. (Tr. 27.) Accordingly, the ALJ determined Mr.

Lyles was not disabled. (Id.)




1
  The ALJ followed the required sequential analysis to determine: (1) whether the claimant was
engaged in substantial gainful activity; (2) if not, whether the claimant had a severe impairment;
(3) if so, whether the impairment (or combination of impairments) met or equaled a listed
impairment; and (4) if not, whether the impairment (or combination of impairments) prevented
the claimant from performing past relevant work; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 416.920(a)-(g) and 404.1520(a)-(g).
2
    420 C.F.R. §§ 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925, and 416.926.


                                                  2
          Case 3:20-cv-00225-JJV Document 16 Filed 04/19/21 Page 3 of 5




       The Appeals Council denied Plaintiff’s request for a review of the ALJ’s decision, making

his decision the final decision of the Commissioner. (Tr. 1-3.) Plaintiff filed the instant Complaint

initiating this appeal. (Doc. No. 2.)

       The Commissioner aptly summarizes this case in saying, “Plaintiff is in the untenable

position of having to concede that he performed medium exertional work before March 6, 2017,

and returned to the same medium exertional work with no accommodations after September 22,

2018, yet arguing that between those two dates he could not perform even sedentary exertional

work.” (Doc. No. 15 at 8.) Plaintiff’s treating doctor, Michael Hussey, M.D., determined, after

shoulder reconstruction surgery, Plaintiff could “return back to work without restrictions in 4

months.” (Tr. 1340.) Plaintiff confirmed at the administrative hearing he “continues to work at

the same job. . . .” (Tr. 36.) Plaintiff is commended for a solid work history and returning to the

workforce after a round of serious illnesses and injuries.

       Plaintiff contends he was disabled for a closed period from March 6, 2017 to September

22, 2018. Plaintiff’s most compelling argument is with regard to the resulting absenteeism during

his recovery period. He says, “He was unable to work full-time or perform at the level of

substantial gainful activity during this period. Simply considering the number of doctor’s visits,

therapy visits, and medical interventions he had during this time proves that his level of

absenteeism would be incompatible with work activity. During this approximately 18-month

period, Plaintiff had over 60 medical visits.” (Doc. No. 12 at 12-13.) While Plaintiff makes a

good point, I find the Commissioner’s authority on this point to be persuasive. (Doc. 15 at 9-10.)

While it is possible Mr. Lyles’s case is distinguishable, the record fails to show how he was unable

to balance his therapy and doctor’s visits with his work schedule.

       And I am unable to conclude remand is appropriate because the ALJ failed to develop the

record on this point. Plaintiff bears a heavy burden in showing the record has been inadequately

                                                 3
          Case 3:20-cv-00225-JJV Document 16 Filed 04/19/21 Page 4 of 5




developed. He must show both a failure to develop necessary evidence and unfairness or prejudice

from that failure. Combs v. Astrue, 243 Fed.Appx. 200, 204 (8th Cir. 2007). Plaintiff has shown

neither. Moreover, Plaintiff is reminded he had the burden of proving his disability. E.g., Sykes

v. Bowen, 854 F.2d 284, 285 (8th Cir. 1988). Thus, he bore the responsibility of presenting the

strongest case possible. Thomas v. Sullivan, 928 F.2d 255, 260 (8th Cir. 1991).

       Disability is the “inability to engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 1382(a)(3)(A). A “‘physical or mental impairment’ is an impairment that results from

anatomical, physiological, or psychological abnormalities which are demonstrable by medically

acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 1382c(a)(3)(D).

       Plaintiff has advanced other arguments that I have considered and find to be without merit.

Counsel for the Commissioner has provided persuasive arguments on these points.

       Counsel for both sides have done excellent work on behalf of their respective clients. The

overall evidence provides substantial support for the ALJ’s determination that Mr. Lyles could

perform a reduced range of sedentary work during the period in question.

       It is not the task of a court to review the evidence and make an independent decision.

Neither is it to reverse the decision of the ALJ because there is evidence in the record which

contradicts his findings. The test is whether there is substantial evidence on the record as a whole

which supports the decision of the ALJ. E.g., Mapes v. Chater, 82 F.3d 259, 262 (8th Cir. 1996);

Pratt v. Sullivan, 956 F.2d 830, 833 (8th Cir. 1992).

       I have reviewed the entire record, including the briefs, the ALJ’s decision, the transcript of

the hearing, and the medical and other evidence. There is ample evidence on the record as a whole



                                                 4
          Case 3:20-cv-00225-JJV Document 16 Filed 04/19/21 Page 5 of 5




that “a reasonable mind might accept as adequate to support [the] conclusion” of the ALJ in this

case. Richardson v. Perales, 402 U.S. at 401; see also Reutter ex rel. Reutter v. Barnhart, 372

F.3d 946, 950 (8th Cir. 2004). The Commissioner’s decision is not based on legal error.

       IT IS, THEREFORE, ORDED that the final decision of the Commissioner is affirmed and

Plaintiff’s Complaint is dismissed with prejudice.

       DATED this 19th day of April 2021.


                                             ____________________________________
                                             JOE J. VOLPE
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
